Froessel, J. (dissenting).
I dissent and vote to reverse for the reasons stated in Presiding Justice Nolan’s dissenting-opinion below with respect to the Town Board’s lack of power. The board is authorized by the Town Law to create districts subject to this condition: “All such regulations [within a district] shall be uniform for each class or kind of buildings, throughout such district” (§ 262), and “ shall be made in accordance with a comprehensive plan” (§ 263; emphasis supplied), The purpose of a plan is to look ahead. Piecemeal, parcel by parcel, conditional zoning pending the adoption of a plan is unauthorized. Variances in appropriate situations may be granted by Zoning Boards of Appeal but only under pre*260scribed safeguards (§§ 261, 267). The power exercised by the Town Board is without warrant in law.
Judges Dye, Fuld, Burke and Foster concur with Chief Judge Desmond ; Judge Froessel dissents in an opinion in which Judge Van Voorhis concurs.
Judgment affirmed.